This office action is in response to the amendments filed on 11/29/2021. Claims 1-7, 9-16, 18-20 are currently pending in the application. 
Allowable Subject Matter
Claims 1-7, 9-16, 18-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 10 and 19 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1, 8 and 19: “…tracking, by the processor, changes to any of the plurality of files on the file system after the first time by determining whether new user files were created or existing user files were modified on the file system; storing path information, the new user files, and modified user files in a sync and share storage volume; maintaining reparse points and metadata for the new user files and the modified user files, wherein the metadata identifies a location of the new user files and the modified user files in the sync and share storage volume; performing, at a second time by the processor, a second backup of the plurality of files on the file system; detecting, by the processor, based on a scan of the second backup, an infection of the computer system caused by a malicious application; identifying, by the processor, a most recent backup of the file system that does not comprise the infection; in response to determining that the first backup is the most recent backup: restoring, by the processor, the first backup to the file system; restoring, by the processor, a subset of files on the file system for which authorized changes were detected between the first time and the second time by recalling data of the new user files and modified user files from the sync and share storage volume using the reparse points.…”;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Oka teaches a backup method for a storage control device that instructs a storage device to split a primary volume and a copy volume in the storage device, and to execute a backup operation from the copy volume to a backup volume.

Teranishi teaches a storage controller of the present invention can specify an updated file based on an updated block detected when a differential backup is carried out for a plurality of generations, and can carry out a virus scan for the updated file only.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114